DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1, the phrases “the mounting surface defining, with respect to ambient light incident thereon, one main direction of a beam perpendicular to the mounting surface and secondary directions of the beam inclined to the main direction of the beam at angles having absolute values smaller than or equal to 90 degrees, and 
a reflection surface oriented such that, with respect to the ambient light incident on thereon, a main direction of the beam of the reflection surface is perpendicular to the reflection surface and points in a direction included in the angle range determined by the main direction of the beam of the mounting surface and the secondary directions of the beam of the mounting surface; 
an LED light source on the mounting face of the heat sink;” are unclear because:

a) Ambient light is diffused light which radiates in all directions, and ambient light could not in itself define a reference point or plane for comparison. thus, it is unclear how the mounting surface specifically defines a beam direction with respect to the ambient light incident thereon. 
According to the provided disclosure, specifically figure 3, it appears the claimed beam originates from the LED light source and is emitted mainly in a perpendicular manner with respect to the mounting surface. 
Additionally, the perpendicularity of the main direction of the beam is clearly determined by the orientation of the light source with respect to the mounting surface, that is the LED light source determines the direction of the beam according to its orientation, and/or position, on the mounting surface of the heatsink.
b) the beam of the reflection surface may be interpreted as a beam of light incident onto the reflection surface or a beam of light reflected by the reflection surface. However, in the provided disclosure, specifically figure 3, the claimed beam of the reflection surface appears to be light from the ambient light that has being reflected forward. 
c) From the discussion on a) and b) above, it is noted, the beam of mounting surface of line 4, the beams of secondary directions of line 5 and the beam of the reflective surface of line 9 have been labeled similarly, creating further confusion in the claim.
d) Finally, the angle range of line 11 appears to refer to the angles claimed in  line 6.  
Therefore, in light of the discussion points a, b, c and d above, and for purpose of examination, the Examiner has interpreted the phrases to mean: 

-- an LED light source on the mounting face of the heat sink;
the LED light source defining, with respect to the mounting surface, one main direction of a beam perpendicular to the mounting surface and secondary directions of other beams inclined to the main direction of the beam at angles having absolute values smaller than or equal to 90 degrees, and 
a reflection surface oriented such that, with respect to ambient light incident on thereon, a main direction of another beam reflected by the reflection surface is perpendicular to the reflection surface and points in a direction included in the angles determined by the main direction of the beam of the mounting surface and the secondary directions of the other beams of the mounting surface; --.

Claims 2-9 have been rejected as they directly depend from claim 1 

In claim 10, the phrases “the mounting surface defining, with respect to ambient light incident thereon, one main direction of a beam perpendicular to the mounting surface and secondary directions of the beam inclined to the main direction of the beam at angles having absolute values smaller than or equal to 90 degrees, and 
a reflection surface oriented such that, with respect to the ambient light incident on thereon, a main direction of the beam of the reflection surface is perpendicular to the reflection surface and points in a direction included in the angle range determined by the main direction of the beam of the mounting surface and the secondary directions of the beam of the mounting surface; 
an LED light source on the mounting face of the heat sink;” are unclear because:

a) Ambient light is diffused light which radiates in all directions, and ambient light could not in itself define a reference point or plane for comparison. thus, it is unclear how the mounting surface specifically defines a beam direction with respect to the ambient light incident thereon. 
According to the provided disclosure, specifically figure 3, it appears the claimed beam originates from the LED light source and is emitted mainly in a perpendicular manner with respect to the mounting surface. 
Additionally, the perpendicularity of the main direction of the beam is clearly determined by the orientation of the light source with respect to the mounting surface, that is the LED light source determines the direction of the beam according to its orientation, and/or position, on the mounting surface of the heatsink.
b) the beam of the reflection surface may be interpreted as a beam of light incident onto the reflection surface or a beam of light reflected by the reflection surface. However, in the provided disclosure, specifically figure 3, the claimed beam of the reflection surface appears to be light from the ambient light that has being reflected forward. 
c) From the discussion on a) and b) above, it is noted, the beam of mounting surface of line 5, the beams of secondary directions of line 7 and the beam of the reflective surface of line 10 have been labeled similarly, creating further confusion in the claim.
d) Finally, the angle range of line 12 appears to refer to the angles claimed in  line 7.  
Therefore, in light of the discussion points a, b, c and d above, and for purpose of examination, the Examiner has interpreted the phrases to mean: 

-- an LED light source on the mounting face of the heat sink;
the LED light source defining, with respect to the mounting surface, one main direction of a beam perpendicular to the mounting surface and secondary directions of other beams inclined to the main direction of the beam at angles having absolute values smaller than or equal to 90 degrees, and 
a reflection surface oriented such that, with respect to ambient light incident on thereon, a main direction of another beam reflected by the reflection surface is perpendicular to the reflection surface and points in a direction included in the angles determined by the main direction of the beam of the mounting surface and the secondary directions of the other beams of the mounting surface; --.

Claims 11-15 have been rejected as they directly depend from claim 10 

In claim 16, the phrases “the mounting surface defining, with respect to ambient light incident thereon, one main direction of a beam perpendicular to the mounting surface and secondary directions of the beam inclined to the main direction of the beam at angles having absolute values smaller than or equal to 90 degrees, and 
a reflection surface oriented such that, with respect to the ambient light incident on thereon, a main direction of the beam of the reflection surface is perpendicular to the reflection surface and points in a direction included in the angle range determined by the main direction of the beam of the mounting surface and the secondary directions of the beam of the mounting surface; 
an LED light source on the mounting face of the heat sink;” are unclear because:

a) Ambient light is diffused light which radiates in all directions, and ambient light could not in itself define a reference point or plane for comparison. thus, it is unclear how the mounting surface specifically defines a beam direction with respect to the ambient light incident thereon. 
According to the provided disclosure, specifically figure 3, it appears the claimed beam originates from the LED light source and is emitted mainly in a perpendicular manner with respect to the mounting surface. 
Additionally, the perpendicularity of the main direction of the beam is clearly determined by the orientation of the light source with respect to the mounting surface, that is the LED light source determines the direction of the beam according to its orientation, and/or position, on the mounting surface of the heatsink.
b) the beam of the reflection surface may be interpreted as a beam of light incident onto the reflection surface or a beam of light reflected by the reflection surface. However, in the provided disclosure, specifically figure 3, the claimed beam of the reflection surface appears to be light from the ambient light that has being reflected forward. 
c) From the discussion on a) and b) above, it is noted, the beam of mounting surface of line 7, the beams of secondary directions of line 9 and the beam of the reflective surface of line 12 have been labeled similarly, creating further confusion in the claim.
d) Finally, the angle range of line 14 appears to refer to the angles claimed in  line 9.  
Therefore, in light of the discussion points a, b, c and d above, and for purpose of examination, the Examiner has interpreted the phrases to mean: 

-- an LED light source on the mounting face of the heat sink;
the LED light source defining, with respect to the mounting surface, one main direction of a beam perpendicular to the mounting surface and secondary directions of other beams inclined to the main direction of the beam at angles having absolute values smaller than or equal to 90 degrees, and 
a reflection surface oriented such that, with respect to ambient light incident on thereon, a main direction of another beam reflected by the reflection surface is perpendicular to the reflection surface and points in a direction included in the angles determined by the main direction of the beam of the mounting surface and the secondary directions of the other beams of the mounting surface; --.

Claims 17-20 have been rejected as they directly depend from claim 16.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Martynov et al. (US 20070258153 A1) discloses a vehicle light having reflector and an LED. The reflector is capable of reflecting both , light from the LED and ambient light. The device enables the distinguishing of the generated light in the presence of the ambient light.

Koubek John. (US 1954010 A) discloses a vehicle light having a reflector that reflects light from a light source and also reflects ambient light back to the outside of the device.

Iwase Atsushi. (EP 2824383 A1) discloses a vehicle light having a plurality of reflective elements, and an LED light source. The device provides methods for reflecting ambient light and allow light from the LEDs to exit. The visibility of the lighting state of the lamp light source by the driver of the vehicle behind when sunlight is shining upon the lamp installed in the rear portion of the vehicle, can be improved. The irradiation amount of the sunlight which injects in the reflector through transparent cover with respect to the horizon line can be reduced. The visibility at the time of the light source lighting can be improved. The reflection quantity of the sunlight can be reduced..

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007. The examiner can normally be reached Monday-Thursday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/           Primary Examiner, Art Unit 2875